DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 24, 2022 has been entered.

Claim Objections
Claim 36 is objected to because of the following informalities: in line 21 of the claim “which are formed” should read “which is”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sekine et al. (US 2012/0168206, hereinafter “Sekine”, previously cited) in view of  Yoda et al. (US 6,661,088, hereinafter “Yoda”, previously cited) with Raymond (US 2009/0108437, hereinafter “Raymond”) cited as an evidentiary reference showing that material made of carbon nanotubes incorporated into aluminum disclosed by Sekine has a thermal conductivity of at least 200 W/(m K).
Regarding claim 36, Sekine teaches in an annotated Fig. 46 (shown below) and related text an assembly comprising a substrate (1A, annotated Fig. 46 and ¶[0251]) and a carrier (1B, annotated Fig. 46 and ¶[0251]), wherein
 - the carrier (1B, annotated Fig. 46) comprises an electrically insulating base material (1B/1, annotated Fig. 46 and ¶¶[0087] and [0098]), electrically conductive through-connections (2B, annotated Fig. 46 and ¶¶[0212] and [0252]-[0253]) and a thermal connection element (3B, annotated Fig. 46 and ¶[0252]); 
- the through-connections and the thermal connection element are each completely surrounded by the base material in lateral directions (annotated Fig. 46);
- the thermal connection element and the through-connections completely penetrate the base material perpendicular to the main extension plane of the carrier (annotated Fig. 46); 
- the thermal connection element is formed with a material having a thermal conductivity of at least 200 W/(m K) (¶¶[0107]-[0118], where it is noted that according to Raymond thermal conductivity of a nanocomposite structure that includes carbon nanotubes incorporated into aluminum disclosed by Sekine is at least 200 W/(m K), ¶[0043]);
- the thermal connection element and the through-connections comprise different materials (¶¶[0094] and [0118]);
- a metallization (31B, annotated Fig. 46 and ¶[0252]) is arranged on a second main surface of the carrier in the region of the thermal connection element and in the region of the through-connections (annotated Fig. 46);
- the substrate (1A, annotated Fig. 46) is arranged on a side of the metallization facing away from the base material (annotated Fig. 46); 
- the substrate (1A, annotated Fig. 46) comprises at least one conductor track (i.e. part of layer 32A under metallization layer 31B corresponding to through-connections 2B, annotated Fig. 46 and ¶[0251]) and at least one heat sink (i.e. part of 32A under metallization layer 31B corresponding to columnar heat sinks 3B, annotated Fig. 46 and ¶¶[0225] and [0251]-[0252]); 
- the metallization (i.e. part of 31B under 2B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the through-connections, is in direct contact with the at least one conductor track (annotated Fig. 46); and 
- the metallization (i.e. part of 31B under 3B, annotated Fig. 46 and ¶¶[0251]-[0252]), which is arranged in the region of the thermal connection element, is in direct contact with the at least one heat sink (annotated Fig. 46); and
wherein, on a side of the carrier (1B, Fig. 46) facing away from the substrate (1A, Fig. 46) electronic components (6, Fig. 46 and ¶[0104]) are arranged on a contact structure (e.g. top portion of through-connections 2B, Fig. 46; alternatively, Sekine teaches that contact structures, such as, element-connecting portions (41, 42, Fig. 20 or 23, Fig. 28 and ¶¶[0158] and [0178]) can be provided on top of the through-connections in order to provide connections to terminals of the electronic components) which is formed with an electrically conductive materials (¶¶[0022]-[0026], [0121] and [0180]).


[AltContent: textbox (contact structure)][AltContent: ][AltContent: textbox ((Annotated Figure))][AltContent: ][AltContent: textbox (conductor track)]
    PNG
    media_image1.png
    420
    686
    media_image1.png
    Greyscale


Sekine, however, does not explicitly teach that the through-connection comprise multiple layers.5
Yoda, in a similar field of endeavor teaches in Fig 7B and related text through-connections that that comprise multiple layer (21 and 47, Fig. 7B and col. 6, ll. 57-67) in order to provide through-connections with improved characteristics (col. 6, ll. 53-60).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and as such, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the invention pertains to use the though-connections comprising multiple layers as disclosed by Yoda in the assembly disclosed by Sekine in order to provide through-connections with improved characteristics.

Allowable Subject Matter
Claim(s) 19-23, 26-32 and 34 is/are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 26, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding an assembly particularly characterized by a substrate comprising at least one conductor track and at least one heat sink arranged on a side of a metallization arranged on a main surface of the carrier according to claim 26, facing away from the base material, with the metallization arranged in the region of the through-connections being in direct contact with the conductor track of the substrate and the metallization arranged in the region of the thermal connection element being in direct contact with the heat sink as recited in claim 26 in combination with all other elements of the assembly recited in the claim.  The closest prior art of record to Sabathil et al. (US 2015/0235919) and Oniki et al. (US 2005/0133698) fails to teach or suggest the above claim elements in combination with all other limitations recited in the claim, and thus fails to teach all of the claim limitations.  Claim(s) 19-23 which either directly or indirectly depend from claim 26 and which include all of the limitations of claim 26 are allowable for similar reasons.
Regarding claim 27, the prior art of record, alone or in combination, and to the examiner’s knowledge does not teach, disclose, suggest, or render obvious, at least to the skilled artisan, the instant invention regarding a method for producing a carrier particularly characterized by the step of arranging (after step I) a substrate on a side of the metallization facing away from the base material, wherein the substrate comprises at least one conductor track and at least one heat sink wherein the metallization, which is arranged in the region of the through-connection, is brought into direct contact with the conductor track, and the metallization, which is arranged in the region of the thermal connection element, is brought into direct contact with the heat sink, as recited in claim 33 in combination with all other steps of the method for producing a carrier recited in the claim.  The closest prior art of record to Chang et al. (US 2012/0068218) and Oniki et al. (US 2005/0133698) fails to teach or suggest the above noted step in combination with all other method steps recited in the claim, and thus fails to teach all of the claim limitations. Claim(s) 28-32 and 34 which either directly or indirectly depend from claim 27 and which include all of the limitations of claim 27 are allowable for similar reasons.

Response to Arguments
Applicant’s arguments with respect to claim(s) 36 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        6/15/2022